Exhibit 10.22

 

CONFIDENTIAL TREATMENT REQUESTED

 

EXECUTION COPY

 

SUPPLY AGREEMENT

(Extended Release Metformin Formulations – U.S.A.)

 

DEPOMED, INC.
a company organized under the laws of California, USA
with offices at
1360 O’Brien Drive
Menlo Park,
California, 94025

 

AND:

 

BIOVAIL LABORATORIES INTERNATIONAL SRL
a Barbados society with restricted liability organized under the laws of
Barbados
whose head office is
Chelston Park
Building 2, Collymore Rock
St. Michael BH1
Barbados, West Indies

 

Biovail – Depomed Supply Agreement (1000mg Glumetza)

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Contents

 

1.

DEFINITIONS

2

 

 

 

2.

DEVELOPMENT

6

 

 

 

 

WORK PLAN

6

 

PROTOCOLS AND METHODS

7

 

BLS FACILITIES AND EMPLOYEES

7

 

SUPPLEMENTAL NDA

7

 

ADDITIONAL DEVELOPMENT

8

 

 

 

3.

PRODUCT DEVELOPMENT COSTS

9

 

 

 

4.

PURCHASE OF 1000MG PRODUCT

9

 

 

 

5.

FORECASTS

10

 

 

 

 

PLANNING FORECAST

10

 

LAUNCH FORECAST

10

 

SUPPLY FORECAST

10

 

FIRST THREE MONTHS FIRM

11

 

PERMITTED MODIFICATIONS TO FORECASTS

11

 

 

 

6.

PURCHASE ORDERS

12

 

 

 

 

FORMS

13

 

 

 

7.

DELIVERY AND SHIPPING TERMS

13

 

 

 

 

DELIVERY

13

 

VARIANCE IN QUANTITIES DELIVERED

14

 

SHIPPING TERMS

14

 

LOSSES IN TRANSPORT

16

 

 

 

8.

PRICES AND PAYMENTS

17

 

 

 

 

DEPOMED SALES

17

 

DISTRIBUTOR SALES

17

 

SUPPLY PRICES IF NO VALID CLAIM

17

 

SAMPLE PRICE

18

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

i

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

 

INVOICING

18

 

PAYMENT TERMS

18

 

RECONCILIATION

19

 

PRICE ADJUSTMENTS

20

 

TAXES

21

 

 

 

9.

RECORD KEEPING; AUDIT

22

 

 

 

 

RECORDS

22

 

AUDIT

22

 

 

 

10.

MODIFIED SPECIFICATIONS

23

 

 

 

 

CHANGES MANDATED BY GOVERNMENTAL AUTHORITY

23

 

OTHER CHANGES

24

 

 

 

11.

QUALITY CONTROL

24

 

 

 

12.

FACILITY INSPECTION

25

 

 

 

13.

ACCEPTANCE AND REJECTION

26

 

 

 

 

ACCEPTANCE TESTING

26

 

DISCREPANT TEST RESULTS

26

 

CONFIRMATION

27

 

RETURN OR DESTRUCTION OF REJECTED SHIPMENTS

27

 

REFUND; REPLACEMENT

27

 

EXCEPTIONS

28

 

 

 

14.

SUPPLY OF 500MG PRODUCT

28

 

 

 

 

PACKAGING AND BATCH RELEASE SERVICES

30

 

 

 

15.

CONTRACT MANUFACTURERS

30

 

 

 

16.

INABILITY TO SUPPLY

31

 

 

 

 

NOTICE

31

 

DEPOMED’S RIGHTS ON BLS FAILURE TO SUPPLY

31

 

 

 

17.

MATERIAL SAFETY

33

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

ii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

18.

MARKETING OF THE 1000MG PRODUCT; GLUMETZA WEBSITE

33

 

 

 

19.

REGULATORY AFFAIRS

34

 

 

 

 

REGULATORY RESPONSIBILITY

34

 

ADVERSE REACTION REPORTS

36

 

WITHDRAWAL OF REGULATORY APPROVAL

36

 

 

 

20.

LIMITED WARRANTIES; RECALL

37

 

 

 

 

REPRESENTATIONS AND WARRANTIES BY BLS

37

 

MUTUAL REPRESENTATIONS AND WARRANTIES

38

 

PRODUCT RECALL.

39

 

 

 

21.

TECHNOLOGY TRANSFER TO DEPOMED

40

 

 

 

22.

INDEMNIFICATION

40

 

 

 

 

BY BLS

40

 

BY DEPOMED

41

 

COSTS AND EXPENSES

41

 

PROCEDURE

41

 

 

 

23.

CONFIDENTIALITY

42

 

 

 

24.

TERM; TERMINATION

43

 

 

 

 

TERM

43

 

TERMINATION FOR CAUSE

43

 

TECHNOLOGY TRANSFER

44

 

SURVIVAL

44

 

 

 

25.

PUBLICITY

45

 

 

 

26.

ASSIGNABILITY

45

 

 

 

 

ASSIGNMENT

45

 

LIABILITY

46

 

 

 

27.

NOTICES

46

 

 

 

 

NOTICES

46

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

iii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

 

RECEIPT

47

 

 

 

28.

FORCE MAJEURE

47

 

 

 

 

FORCE MAJEURE EVENT

47

 

 

 

 

PERFORMANCE

48

 

 

 

29.

MISCELLANEOUS

48

 

 

 

 

ENFORCEABILITY

48

 

 

 

 

ENTIRE AGREEMENT

49

 

 

 

 

WAIVER

49

 

 

 

 

GOVERNING LAW

49

 

 

 

 

INDEPENDENT CONTRACTORS

49

 

 

 

 

COUNTERPARTS

49

 

 

 

 

INCONSISTENCY

50

 

 

 

 

ARBITRATION

50

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

iv

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SUPPLY AGREEMENT

 

(Extended Release Metformin Formulations – U.S.A.)

 

THIS SUPPLY AGREEMENT (this “Agreement”) is made this 13th day of December, 2005
(the “Effective Date”), by and between

 

DEPOMED, INC.
a company organized under the laws of California, USA
with offices at
1360 O’Brien Drive
Menlo Park,
California, 94025

 

(Hereinafter referred to as “Depomed”)

 

AND:

 

BIOVAIL LABORATORIES INTERNATIONAL SRL
a Barbados society with restricted liability organized under the laws of
Barbados,
whose head office is
Chelston Park
Building 2, Collymore Rock
St. Michael BH1
Barbados, West Indies

 

(Hereinafter referred to as “BLS”)

 

BLS and Depomed are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Recitals

 

A.                                   BLS is the owner of original processes, a
patent application and know-how for the development and manufacture of, and has
plans to seek Regulatory Approval for the 1000mg Product in the Territory, as
contemplated by this Agreement.

 

B.                                     BLS and Depomed have entered into an
exclusive Manufacturing Transfer Agreement providing for the grant by BLS to
Depomed of exclusive marketing rights to the 1000mg Product in the Territory
(the “Manufacturing Transfer Agreement”).

 

C.                                     BLS desires to sell 1000mg Product to
Depomed, and Depomed desires to purchase 1000mg Product from BLS, in accordance
with the terms and conditions contained herein.

 

It is therefore agreed as follows:

 

Agreement

 


1.                                      DEFINITIONS.


 

For the purposes of this Agreement, the terms hereunder shall have the meanings
as defined below:

 

1.1                                 “1000mg Product” shall mean a once daily
oral tablet formulation of 1000 mg of the Active Ingredient using proprietary
BLS drug delivery technology to be developed pursuant to this Agreement.

 

1.2                                 “500mg Product” shall mean the once-daily
oral formulation of 500mg of the Active Ingredient in combination with the
AcuForm Delivery Technology that is the subject of NDA No. 21-748 filed with the
FDA on April 27, 2004 (as such NDA may be amended or supplemented subsequent to
the Effective Date).

 

1.3                                 “Affiliate” means any corporation or other
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with the designated Party
but only for so long as such relationship exists. For the purposes of this
section, “Control” mean ownership of at least fifty percent (or such lesser
percent as may be the maximum that may be owned by foreign interests pursuant to
the laws of the country of incorporation) of the shares of stock entitled to
vote for directors in the case of

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

a corporation and at least fifty percent (or such lesser percent as may be the
maximum that may be owned by foreign interests pursuant to the laws of the
country of domicile) of the interests in profits in the case of a business
entity other than a corporation.

 

1.4                                 “Applicable Laws” means all federal, state
and local laws, statutes, rules, regulations and ordinances as in effect on the
Effective Date, applicable to each Party’s activities hereunder, including,
without limitation, the applicable regulations and guidelines of any
Governmental Authority including the FDA and foreign counterparts and all
applicable cGMPs together with amendments thereto.

 

1.5                                 “Application for Regulatory Approval” shall
mean an application made to a Regulatory Authority in any country for permission
to Market a pharmaceutical product in that country.

 

1.6                                 “Batch Size” shall mean:

 

(a)                                  With respect to the 500mg Product, [***]
tablets; and

 

(b)                                 With respect to the 1000mg Product, [***]
tablets,

 

and a Batch shall have a corresponding meaning.

 

1.7                                 “Canadian Agreement” shall mean the Amended
and Restated License Agreement providing for, inter alia, the grant by Depomed
to BLS of exclusive marketing rights to the 500mg Product in Canada.

 

1.8                                 “cGMP” means the then-current Good
Manufacturing Practices as promulgated under the United States Federal Food,
Drug and Cosmetic Act, as amended at 21 CFR (chapters 210 and 211), as the same
may be amended or re-enacted from time to time and as interpreted in accordance
with then-current industry standards and FDA policies.

 

1.9                                 “Depomed Revenues” shall mean for any
calendar quarter, the aggregate of all amounts received, or receivable in future
periods, by Depomed or its Affiliates and assigns in respect of sales of 1000mg
Product by Distributors made in that calendar quarter, including without
limitation supply prices, royalties, trademark license fees, handling fees and
commissions, less the following deductions actually allowed and taken and not

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

otherwise recovered by or reimbursed to Depomed or its Affiliates and assigns in
respect of such amounts:  (i) rebates, credits or other reimbursements actually
paid; and (ii) amounts repaid or credited by reason of rejections, defects or
returns or because of retroactive price reductions. Depomed Revenues shall not
include amounts in respect of sales of 1000mg Product between or among Depomed
or its Affiliates or assigns.

 

1.10                           “Develop” shall mean to perform all of the work
set out in the Work Plan and this Agreement, and “Developed” and “Development”
have corresponding meanings.

 

1.11                           “Distributor” shall mean an entity designated by
Depomed to perform its distribution and Marketing activities with respect to the
1000mg Product in the Territory, in accordance with the terms of this Agreement.

 

1.12                           “FDA” means the United States Food and Drug
Administration or any successor entity thereto.

 

1.13                           “First Commercial Sale” means the date of the
first commercial sale of the 1000mg Product in the Territory by Depomed or a
Distributor.

 

1.14                           “Governmental Authority” means any regulatory
agency, department, bureau, or other governmental entity, including without
limitation the FDA, which is responsible for issuing approvals, licenses,
registrations, clearances, or authorizations necessary for the manufacture, use,
storage, import, transport, marketing or sale of pharmaceutical products in a
country in the Territory and having jurisdiction over any activity of a Party
under this Agreement.

 

1.15                           “Manufacturing Transfer Agreement” shall mean the
Manufacturing Transfer Agreement, dated as of the Effective Date, by and between
Depomed and BLS providing for the grant to Depomed of exclusive Marketing rights
in the United States to the 1000mg Product, and for the grant of Manufacturing
rights in the United States to the 1000mg Product.

 

1.16                           “Net Sales” shall mean the total of all amounts
invoiced by Depomed, its Affiliates, its Distributors, its licensees and assigns
for 1000mg Product (other than samples) sold to independent, unrelated third
parties in the Territory in bona fide arms-length transactions, less the
following deductions actually allowed and taken by such third parties and not

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

otherwise recovered by or reimbursed to Depomed its Affiliates, or its
Distributors: (i) trade, cash and quantity discounts in such amounts as are
customary in the trade; (ii) rebates, credits or other reimbursements actually
paid; (iii) taxes on sales (such as sales or use taxes) to the extent added to
the sales price and set forth separately as such in the total amount invoiced;
(iv) value added taxes when included as part of the sales price and not refunded
to the payor; (v) freight, insurance, and other transportation charges to the
extent added to the sales price and set forth separately as such in the total
amount invoiced; and (vi) amounts repaid or credited by reason of rejections,
defects or returns or because of retroactive price reductions. Net Sales shall
not include sales of 1000mg Product between or among Depomed, its Affiliates,
Distributors, licensees or assigns.

 

1.17                           “Net Selling Price” shall mean, with respect to
any calendar quarter, the Net Sales of the 1000mg Product for that calendar
quarter divided by the number of tablets of the 1000mg Product (other than
samples) sold by Depomed, its Affiliates and its Distributors in that calendar
quarter (excluding any sales between or among Depomed, its Affiliates,
Distributors, licensees or assigns).

 

1.18                           “Supplemental NDA” has the meaning set forth in
the Manufacturing Transfer Agreement.

 

1.19                           “PPI Increase” shall mean, with respect to any
twelve month period, the percentage increase in the producer price index for the
pharmaceutical manufacturing industry over that twelve month period, as reported
by the United States Bureau of Labor Statistics.

 

1.20                           “Patent Rights” has the meaning set forth in the
Manufacturing Transfer Agreement.

 

1.21                           “Proprietary Information” means any and all
scientific, clinical, regulatory, marketing, financial and commercial
information or data, whether communicated in writing, orally or by any other
means, which is owned and under the protection of one Party and is provided by
that Party to the other Party in connection with this Agreement.

 

1.22                           “Regulatory Approval” shall mean the permission
or consent granted by any relevant Regulatory Authority for the Marketing of the
1000mg Product in the Territory, including the approval of the manufacturing
facility of BLS, its Affiliate or any contract

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

manufacturer at which BLS intends to manufacture or have manufactured,
commercial quantities of the 1000mg Product, and includes all of the contents of
the Application for Regulatory Approval as approved by that Regulatory
Authority, and any Drug Master File referenced by that Application for
Regulatory Approval.

 

1.23                           “Specifications” means the specifications for as
to manufacturing, packaging, labelling and testing of packaged, finished 1000mg
Product ready for commercial sale set forth in Exhibit A attached hereto, as
such specifications may be amended from time to time pursuant to Article 10
below.

 

1.24                           “Supply Price” shall mean each of the prices that
Depomed shall pay to BLS for the 1000mg Product as set out in Schedules 8.1,
8.2, 8.4, 8.5 and for the 500mg Product, as set out in Schedule 14.6.

 

1.25                           “Territory” shall mean the United States and its
possessions, including Puerto Rico.

 

1.26                           “Valid Claim” shall mean a claim of (a) an
unexpired issued patent falling within Patent Rights, which claim shall not have
been withdrawn, cancelled, disclaimed or held invalid by a court, tribunal,
arbitrator or governmental agency of competent jurisdiction in a final or
unappealed or unappealable decision or (b) of any patent application that has
not been cancelled, withdrawn or abandoned, or has been pending for more than
seven years.

 

1.27                           “Work Plan” shall mean the work plan related to
the development of the 1000mg Product attached as Schedule 1.27 to this
Agreement.

 


2.                                      DEVELOPMENT


 


WORK PLAN


 

2.1                                 BLS shall, at its own expense, use diligent
efforts (i) to carry out its obligations under this Agreement and the Work Plan
to Develop, and assist Depomed in obtaining Regulatory Approval for, the 1000mg
Product, and (ii) to the extent specified in the Work Plan, to design and
undertake any required analytical testing and clinical studies. BLS shall use
diligent efforts to carry out such obligations in accordance with the time
limits set out in

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the Work Plan. The Parties recognize that the time frames in the Work Plan
include “target dates” and “assumptions” and may be dependent on FDA actions.

 

2.2                                 BLS shall be responsible for obtaining, at
its own expense, all materials, supplies and resources required for the
Development of the 1000mg Product in accordance with the Work Plan.

 


PROTOCOLS AND METHODS


 

2.3                                 To the extent specified in the Work Plan,
BLS shall develop all of the analytical and clinical protocols that have not
already been developed and that are required for Regulatory Approval of the
Supplemental NDA, or for the manufacture of the 1000mg Product.

 

2.4                                 To the extent specified in the Work Plan,
BLS shall use diligent efforts to develop and validate all necessary analytical
methods not already developed for the 1000mg Product .

 


BLS FACILITIES AND EMPLOYEES


 

2.5                                 BLS shall use commercially reasonable
efforts to ensure that any facilities at which all or part of the Development of
the 1000mg Product is conducted complies with all required cGMP Standards.

 

2.6                                 BLS shall use commercially reasonable
efforts to ensure that any employee or sub-contractor of BLS to whom any
Development work is assigned or sub-contracted is competent to perform the tasks
assigned or sub-contracted at the time of such assignment or sub-contract.

 

2.7                                 BLS shall bear the cost of any Development
work that must be repeated because the facilities at which the work was
conducted did not comply with all required cGMP standards, or because the work
was assigned or sub-contracted to persons who were not competent to do that
work.

 


SUPPLEMENTAL NDA


 

2.8                                 Provided that BLS has complied in all
material respects with its obligations under of this Agreement, and that all of
the other data and information required for that purpose are

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

available to Depomed in the form required for an Application for Regulatory
Approval in respect of the Supplemental NDA, Depomed shall use commercially
reasonable efforts to file, as soon as reasonably possible, in the name of
Depomed, or any Affiliate or sub-licensee of Depomed, the Supplemental NDA and
any amendments or supplements thereto contemplated by the Work Plan. BLS shall
reimburse Depomed for any FDA fees incurred by Depomed in filing the
Supplemental NDA.

 

2.9                                 Each Party shall use diligent efforts to
cause the Regulatory Approval for the 1000mg Product to be obtained on or before
June 30, 2007 (consistent with the Parties’ respective obligations with respect
to the Development of the 1000mg Product).

 


ADDITIONAL DEVELOPMENT


 

2.10                           If the FDA does not approve the Supplemental NDA
notwithstanding the Parties’ compliance with their respective obligations
hereunder in respect of the Development and Regulatory Approval of the 1000mg
Product, then the Parties shall continue to develop and seek Regulatory Approval
for the 1000mg Product, and, in connection therewith, shall incur no more than
[***] of additional costs and expenses (or such other amount as agreed in
writing by the Parties) calculated in a manner consistent with other research
and development cost allocations by BLS for other similar projects. BLS shall be
responsible for the [***] of such costs and expenses. The [***] of expenses
shall be shared equally by the Parties.

 

2.11                           If the Parties have agreed, notwithstanding the
provisions of Section 2.10, not to incur any additional costs and expenses for
the Development of the 1000mg Product, or if, following any actions taken by the
Parties pursuant to Section 2.10, the FDA does not approve the Supplemental NDA,
then, unless otherwise agreed in writing by the Parties, neither Party shall
have any additional obligations in respect of the development or Regulatory
Approval of the 1000mg Product.

 

2.12                           If one Party elects to continue with the
Development of the 1000mg Product, and the other Party does not wish to continue
with that Development, then:

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(a)                                  If BLS elects to continue with the
Development of the 1000mg Product, and if Regulatory Approval of the 1000mg
Product is granted, BLS shall notify Depomed of that election, and within thirty
(30) days after that notice Depomed shall either (i) agree to market the 1000mg
Product in accordance with its obligations under this Agreement or (ii) permit
BLS to terminate this Agreement with respect to 1000mg Product, and itself
Market the 1000mg Product in the Territory, upon reimbursement to Depomed of all
regulatory and other fees associated with transfer of the 1000mg Product to BLS;

 

(b)                                 If Depomed elects to continue with the
Development of the 1000mg Product, Depomed may use the rights granted to it by
this Agreement and the Manufacturing Transfer Agreement to do so, and may offset
against any amounts due to BLS under this Agreement the costs incurred by
Depomed in obtaining such approval in excess of those specified in Section 2.10.

 


3.                                      PRODUCT DEVELOPMENT COSTS


 

3.1                                 In consideration of the entering into of
this Agreement by Depomed, and the agreement by Depomed to acquire its
requirements for the 1000mg Product from BLS, BLS agrees to carry out its
obligations under this Agreement and the Work Plan for the Development of the
1000mg Product after the Effective Date.

 


4.                                      PURCHASE OF 1000MG PRODUCT


 

4.1                                 Depomed agrees that it will purchase 1000mg
Product exclusively from BLS and, other than as may be set forth herein, that it
will not manufacture (or have manufactured on its behalf) 1000mg Product
directly without BLS’s prior written consent or as provided in Section 16.2
hereof, and BLS agrees that it will produce (or have produced for it) and sell
to Depomed one hundred percent of Depomed’s requirements for 1000mg Product,
during the term of, and subject to the provisions of, this Agreement.

 

4.2                                 BLS shall use commercially reasonable
efforts to maintain a production capacity sufficient to supply Depomed with
[***] of the 1000mg Product per calendar month.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


5.                                      FORECASTS


 


PLANNING FORECAST


 

5.1                                 On the date that the first Supply Forecast
is delivered pursuant to Section 5.3, and within one hundred twenty (120) days
before the end of each Calendar Year thereafter, Depomed shall deliver to BLS a
non-binding forecast, by Calendar month, of the quantities of 1000mg Product, by
SKU (including samples), that Depomed expects to order from BLS for Marketing in
the Territory, for the following eighteen (18) calendar months (the “Planning
Forecast”). No less than once per Calendar Year, the Parties shall meet to
review the then effective Planning Forecast of Depomed to compare the yearly
requirements of 1000mg Product which Depomed expects would be necessary to
fulfill the sales forecast provided in such Planning Forecast, projecting the
highest level of sales of the 1000mg Product in the Territory.

 


LAUNCH FORECAST


 

5.2                                 Promptly following the date of Regulatory
Approval for the 1000mg Product in the Territory, Depomed shall deliver to BLS a
non-binding (except as otherwise provided in this Section 5.2), forecast setting
forth, by calendar month, the quantities of 1000mg Product, including all
quantities of 1000mg Product required for stocking the trade in the Territory
(the “Launch Forecast”) and for samples that Depomed expects BLS to deliver to
Depomed during the twelve (12) calendar months period after Launch. Depomed
shall include in that Launch Forecast Depomed’s good faith estimates of the Net
Selling Price of the 1000mg Product upon Launch. Quantities of 1000mg Product
identified in the Launch Forecast shall be in whole multiples of the Batch Size.
The anticipated quantities for the first [***] covered by the Launch Forecast
shall be a binding commitment by Depomed to purchase the quantities of Product
set out in the Launch Forecast for such [***] period.

 


SUPPLY FORECAST


 

5.3                                 Commencing in the first full Calendar month
following Launch, Depomed shall deliver to BLS, on or before the fifteenth
(15th) day of each calendar month, a rolling eighteen

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(18) calendar month Supply Forecast setting forth, by calendar month, the
quantities of Product (including samples) that Depomed expects BLS to deliver to
Depomed during each calendar month of the next eighteen (18) calendar month
period for the Territory. Quantities of 1000mg Product identified in each Supply
Forecast shall be in whole multiples of the Batch Size. BLS shall notify Depomed
within fifteen (15) days after BLS’s receipt of any Supply Forecast of any
inability of BLS to supply to Depomed any quantities of 1000mg Product that BLS
is expected to deliver to Depomed pursuant to any such Supply Forecast in excess
of the quantities set out in Section 4.2.

 


FIRST [***] FIRM


 

5.4                                 The 1000mg Product quantity stated for the
first [***] of each Supply Forecast shall be a binding commitment by Depomed to
purchase and, subject to the provisions of Sections 5.5 to 5.7, binding
commitment by BLS to deliver, the quantities of 1000mg Product set forth in such
Supply Forecast for those [***]. The estimated requirements for each succeeding
calendar month in each Supply Forecast shall be Depomed’s good faith estimates
of Depomed’s requirements for 1000mg Product in each such calendar month, and
may be varied only to the extent set out in Sections 5.5 to 5.7.

 


PERMITTED MODIFICATIONS TO FORECASTS


 

5.5                                 The forecast for any calendar month in the
tenth (10th) through the eighteenth (18th) calendar months of any Supply
Forecast may be varied from the forecast made for the same calendar month in the
previous Supply Forecast by any reasonable percentage consistent with Depomed’s
good faith estimates for its requirements for that calendar month, provided that
quantities set out in each month in each Supply Forecast are in whole multiples
of Batch Size.

 

5.6                                 The forecast for the seventh (7th) through
ninth (9th) calendar months of any Supply Forecast vary from the forecast made
for that calendar month when it was the tenth (10th) calendar month in a Supply
Forecast, by an amount that does not exceed the greater of fifty (50%) of the
forecast for that calendar month when it was the tenth (10th) calendar

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

month in a Supply Forecast or one Batch Size. provided that quantities set out
in each month in each Supply Forecast are in whole multiples of Batch Size.

 

5.7                                 The forecast for any of the fourth (4th)
through sixth (6th) calendar months of any Supply Forecast may vary from the
forecast made for that calendar month when it was the seventh (7th) calendar
month in a Supply Forecast, by an amount that does not exceed the greater of
twenty five per cent (25%) of the forecast for that calendar month when it was
the seventh (7th) calendar month in a Supply Forecast or one Batch Size,
provided that quantities set out in each month in each Supply Forecast are in
whole multiples of Batch Size.

 

5.8                                 Notwithstanding the above, from time to
time, due to unforeseen circumstances, Depomed may deliver to BLS a Supply
Forecast for 1000mg Product volumes in excess of those specified in any prior
Supply Forecast and/or in excess of the percentage variances permitted by
Sections 5.5 to 5.7, provided that quantities set out in each month in each
Supply Forecast are in whole multiples of Batch Size. BLS shall provide written
notification to Depomed as soon as reasonably possible after the delivery of
such Supply Forecast of the amount of any such excess that BLS determines it
will be able to deliver to Depomed, and shall use commercially reasonable
efforts to deliver that amount of 1000mg Product in addition to the amounts
otherwise properly included in such Supply Forecast.

 

5.9                                 Notwithstanding any forecast delivered by
Depomed to BLS pursuant to the provisions of Article 5, BLS shall have no
obligation to supply to Depomed quantities of the 1000mg Product in excess of
the quantities specified in Section 4.2.

 


6.                                      PURCHASE ORDERS


 

6.1                                 Depomed shall deliver to BLS, concurrently
with the delivery of the Launch Forecast delivered pursuant to Section 5.2, a
firm Purchase Order for the quantities of 1000mg Product (including samples)
required by Depomed for the first [***] of the Launch Forecast, specifying in
such Purchase Order the required Delivery Date within each such month for the
quantities so ordered. Each Purchase Order shall be in whole multiples of

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the Batch Size. The Delivery Date specified in any such Purchase Order shall not
be less than ninety (90) days after the date of delivery of the Launch Forecast.
The Purchase Order may be delivered electronically or by other means to such
location, as BLS shall designate.

 

6.2                                 Depomed shall deliver to BLS, with each
Supply Forecast delivered pursuant to Section 5.3, a firm Purchase Order for the
quantities of 1000mg Product required by Depomed for the third (3rd) month of
such Supply Forecast. Each Purchase Order shall be in whole multiples of the
Batch Size, and shall specify the required Delivery Date within such month for
the quantities so ordered. The Delivery Date specified shall not be less than
ninety (90) days after the date of such Purchase Order. The Purchase Order
may be delivered electronically or by other means to such location, as BLS shall
designate.

 

6.3                                 Notwithstanding any Purchase Orders
delivered by Depomed to BLS pursuant to the provisions of section 6.1, BLS shall
have no obligation to supply to Depomed quantities of the 1000mg Product in
excess of the quantities specified in Section 4.2.

 


FORMS


 

6.4                                 In ordering or delivering 1000mg Product,
each of Depomed and BLS may use its respective standard forms, provided that
nothing in those forms shall be construed to modify or amend the terms and
conditions of this Agreement. In the event of any conflict between the terms and
conditions of any such form and the terms and conditions of this Agreement, the
terms and conditions of this Agreement shall control.

 


7.                                      DELIVERY AND SHIPPING TERMS


 


DELIVERY


 

7.1                                 The quantities of 1000mg Product ordered in
each Purchase Order shall be delivered no more than ten (10) business days
before or after the Delivery Date specified in the relevant Purchase Order. In
the event that BLS expects delivery of quantities of 1000mg Product ordered by
Depomed to be delayed due to unforeseen transportation difficulties, BLS shall
notify Depomed not later than ten (10) business days before the Delivery Date

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

specified in the relevant Purchase Order, and shall inform Depomed of the
expected delayed Delivery Date.

 


VARIANCE IN QUANTITIES DELIVERED


 

7.2                                 Quantities (in tablets) of 1000mg Product
actually delivered by BLS may vary from the quantities specified in a Purchase
Order by [***]. Depomed shall be invoiced only for the quantities of 1000mg
Product actually delivered to Depomed.

 


SHIPPING TERMS


 

7.3                                 In the case of delivery of the 1000mg
Product by BLS from BLS’s manufacturing facility in Puerto Rico, all 1000mg
Product shall be delivered FCA (INCOTERMS 2000) to Depomed’s designated
warehouse in the Territory, but outside Puerto Rico. Title to, ownership of and
risk of loss of, the 1000mg Product shall transfer at the location that is
immediately after the 1000mg Product leaves Puerto Rico and enters international
waters while the 1000mg Product is in transit from BLS’s facility in Puerto Rico
to Depomed’s designated warehouse in the Territory, but outside Puerto Rico.

 

7.4                                 In the case of delivery of the 1000mg
Product by BLS from a manufacturing site in Canada, all Product shipped to
Depomed shall be delivered, Delivered Duty Paid (DDP) (INCOTERMS 2000) at the
U.S. Customs port designated by Depomed, in accordance with Section 7.5 below,
immediately after the 1000mg Product has cleared U.S. Customs (such location
shall be the “Delivery Point”), except that Depomed shall, at Depomed’s
determination, either pay the freight costs directly to the shipping company or
reimburse BLS for the freight charges to the Delivery Point. Title to, ownership
of, and risk of loss of the 1000mg Product shall pass from BLS to Depomed
immediately after the 1000mg Product has cleared U.S. Customs. BLS shall be
responsible for the payment of all duties, tariffs, taxes and other charges
payable for the exportation of the 1000mg Product, and BLS shall be the importer
of record of the 1000mg Product and be responsible for the payment of U.S.
Customs’ duties and all other taxes, charges and administrative costs applicable
to the U.S. Customs clearance of the 1000mg Product into the United States.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

BLS shall adhere to Depomed’s import policies and practices, and BLS and Depomed
shall agree on a freight forwarder to use for delivery of the 1000mg Product to
Depomed.

 

7.5                                 BLS and Depomed shall cooperate with and
assist each other in all aspects of the shipment, importation and delivery
process in order to ensure the expeditious delivery of the 1000mg Product to the
Delivery Point referred to in Section 7.4, including assisting in obtaining any
documents that may be required. BLS shall consult with Depomed with regard to
any communications with U.S. government agencies, including the FDA. Upon the
request of Depomed, BLS’s customs broker shall provide information to Depomed
regarding customs clearance and any issues related thereto. In the case of
delivery of the 1000mg Product by BLS from a manufacturing site in Canada,
Depomed shall designate the U.S. Customs entry points used by Depomed or
Depomed’s designated customs broker that are on a reasonably direct route from
the manufacturing facility to Depomed’s designated delivery facility.

 

7.6                                 BLS shall notify Depomed that the 1000mg
Product is ready for shipment no less than forty eight (48) hours before such
time.

 

7.7                                 Product ordered by Depomed and delivered by
BLS shall be shipped by ground transportation in the case of delivery from a
manufacturing facility in Canada, and by ship in the case of delivery from a
manufacturing facility in Puerto Rico. Notwithstanding the foregoing, if Depomed
has reasonably determined that shipment of the 1000mg Product by air freight is
advisable, Depomed shall specify in the relevant Purchase Order that Depomed
wishes to have the 1000mg Product which is the subject of such Purchase Order
shipped by air freight. BLS shall arrange for such shipment of the 1000mg
Product and Depomed shall pay for, or reimburse BLS for, the cost of air freight
for the shipment in question. In the event BLS is responsible for any delay in
the shipment of the 1000mg Product which would require shipment by air freight
to meet the specified Delivery Date in the relevant Purchase Order (giving
effect to the provisions of Section 7.1), BLS shall pay for, or reimburse
Depomed for, any increase in cost incurred by Depomed occasioned by using air
freight for such shipment. Delivery of the 1000mg Product so shipped shall,
notwithstanding Sections 7.3 and 7.4 above, be (FCA)

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(INCOTERMS 2000), and title to, ownership of and risk of loss of, the 1000mg
Product shall pass from BLS to Depomed at the location that (i) in the case of
1000mg Product shipped from Canada, is immediately after the 1000mg Product has
left the territory of Canada, (including the airspace above international waters
over which Canada may exercise rights in respect of the seabed and subsoil, and
their natural resources, in accordance with international law and the laws of
Canada) while in transit to Depomed’s designated warehouse in the Territory; or
(ii) in the case of 1000mg Product shipped from Puerto Rico, is immediately
after the 1000mg Product leaves the territory of Puerto Rico and enters the
airspace above international waters in transit from Puerto Rico to Depomed’s
designated warehouse in the Territory. Such location shall be the Delivery
Point. All other terms of this Section 7 shall apply to such shipment.

 


LOSSES IN TRANSPORT


 

7.8                                 Depomed shall notify BLS in writing if
Depomed determines from the applicable shipping documentation that the
quantities of 1000mg Product delivered to Depomed differ from the quantities of
1000mg Product shipped by BLS and invoiced to Depomed, within thirty (30) days
following delivery of any such 1000mg Product. Any claim for such a quantitative
deficiency which is not made within such thirty (30) days shall be deemed to
have been waived by Depomed. If the Parties agree that such quantitative
deficiency occurred prior to delivery, BLS shall, at BLS’s option, and as
Depomed’s exclusive remedy against BLS for such quantitative deficiency,
(a) credit Depomed for the amount invoiced to or paid by Depomed to BLS in
excess of the aggregate price for actual quantities delivered or (b) subject to
BLS having sufficient 1000mg Product on hand at the time of request by Depomed,
promptly deliver the appropriate quantities of 1000mg Product to Depomed
sufficient to negate any such deficiency, at no additional cost to Depomed. Any
unresolved dispute with respect to any quantitative deficiency asserted by
Depomed under this Section 7.8 shall be resolved pursuant to Section 29.8.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


8.                                      PRICES AND PAYMENTS


 


DEPOMED SALES


 

8.1                                 BLS shall sell to Depomed, and Depomed shall
purchase from BLS, all quantities of the 1000mg Product to be Marketed by
Depomed in the Territory at the applicable Supply Price per tablet set out in
Schedule 8.1 and corresponding to the Net Selling Price per tablet of the 1000mg
Product for that calendar quarter.

 


DISTRIBUTOR SALES


 

8.2                                 BLS shall sell to Depomed and Depomed shall
purchase from BLS, all quantities of the 1000mg Product intended for resale by
Depomed to a Distributor for Marketing in the Territory by that Distributor, at
the applicable Supply Price per tablet set out in Schedule 8.2 and corresponding
to the Depomed Revenue per tablet calculated on the Distributor’s Net Sales of
the 1000mg Product for that calendar quarter, provided, however, that if the
Supply Price set out in Schedule 8.2 is higher than the Supply Price set out in
Schedule 8.1 or Schedule 8.4, as applicable, that would be paid based on the
Distributor’s Net Selling Price, Depomed shall pay to BLS the Supply Price set
out in Schedule 8.1 or Schedule 8.4, whichever is applicable.

 

8.3                                 Depomed shall pay to BLS, as an additional
supply price, within thirty (30) days after receipt by Depomed, [***] of the
value of all consideration not otherwise included in Depomed Revenues or Net
Sales and received by Depomed for the right to Market or distribute the 1000mg
Product in the Territory under this Agreement or the Manufacturing Transfer
Agreement.

 


SUPPLY PRICES IF NO VALID CLAIM


 

8.4                                 Notwithstanding the provisions of
Section 8.1, the Supply Price to paid by Depomed to BLS for each tablet of the
1000mg Product delivered by BLS to Depomed shall be the Supply Price set out in
Schedule 8.4 during any calendar quarter when there is no Valid Claim.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


SAMPLE PRICE


 

8.5                                 The Supply Price to paid by Depomed to BLS
for each tablet of the 1000mg Product delivered by BLS to Depomed packaged as a
sample shall be the Supply Price set out in Schedule 8.5. In the event that
samples are packaged other than as set forth in the Specifications, the Supply
Price applicable to samples shall be adjusted to reflect any incremental
increase or decrease in costs associated with sample packaging.

 


INVOICING


 

8.6                                 BLS shall invoice Depomed upon shipment of
the 1000mg Product to Depomed an amount for each tablet of the 1000mg Product
shipped equal to the applicable Supply Price set out above, provided that, for
the purposes of this Section, the Net Selling Price or Depomed Revenues to be
used by BLS in preparing its invoices shall be either the estimated Depomed
Revenues or estimated Net Selling Price of the 1000mg Product in the Territory
as set out in the Launch Forecast, and thereafter the actual Depomed Revenue and
Net Selling Price set out in the most recent Quarterly Reports delivered
pursuant to Section 8.10 (the “Estimated Net Selling Price”).

 


PAYMENT TERMS


 

8.7                                 Payment of all invoices issued by BLS to
Depomed shall be made within thirty days after the date thereof. The running of
such thirty day period shall be suspended during the pendency of any reasonable
dispute pursuant to Section 13 below concerning the conformity of a shipment of
1000mg Product to the Specifications. Unpaid balances shall accrue interest,
from due date until paid, at a rate equal to the lesser of (a) the prime rate,
as reported in The Wall Street Journal, U.S. Edition, on the date such payment
is due, plus an additional two percent or (b) the maximum rate permitted under
applicable law. If any amount due hereunder and not subject to a reasonable,
good-faith dispute by Depomed remains outstanding for more than forty-five days
after its due date, BLS may, in addition to any other rights or remedies it
may have, refuse to ship 1000mg Product hereunder except upon payment by Depomed
in advance.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

8.8                                 All prices set out in Schedules 8.1, 8.2,
8.4 and 8.5 are in U.S. dollars, and all payments due to BLS under this
Agreement shall be made in U.S. dollars. All payments shall be made by wire
transfer in immediately available funds to the account of BLS specified in
Schedule 8.8 or such other account of BLS as BLS may indicate to Depomed in
writing at least thirty (30) days prior to the date payment is due in accordance
with Section 27.1.

 


RECONCILIATION


 

8.9                                 Within ten (10) days after the end of each
calendar month, Depomed shall deliver a report to BLS specifying the quantities
of the 1000mg Product sold by Depomed and its Distributors in that calendar
month in the Territory.

 

8.10                           Within fifteen (15) days after the end of each
calendar quarter, Depomed shall deliver a report to BLS specifying, for such
calendar quarter in the Territory:

 

(a)                                  the quantities of the 1000mg Product sold
by Depomed and its Distributors in that calendar quarter;

 

(b)                                 Net Sales of the 1000mg Product in the
Territory by each of Depomed and its Distributors during such calendar quarter,
including itemization of all deductions provided for in Section 1.15;

 

(c)                                  the Net Selling Price for the 1000mg
Product sold in that calendar quarter in the Territory;

 

(d)                                 the Depomed Revenues for the 1000mg Product
for the calendar quarter, calculated in accordance with United States Generally
Accepted Accounting Principles; and

 

(e)                                  the total amount payable to BLS for all
quantities of the 1000mg Product delivered during such calendar quarter
calculated in accordance with Sections 8.1, 8.2 and 8.4, using the Depomed
Revenues and the Net Selling Price, as applicable, for the 1000mg Product in the
Territory for the just-ended calendar quarter.

 

8.11                           Depomed shall pay to BLS, within thirty (30) days
after the delivery of such report, the difference, if any, between the aggregate
amount invoiced by BLS under Section 8.6 for all quantities of the 1000mg
Product delivered by BLS during the calendar quarter for

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

which the report is rendered and the aggregate amount payable by Depomed for
those quantities determined pursuant to Sections 8.1, 8.2 and 8.4, as
applicable. In the event that calculations made in accordance with the
immediately preceding sentence determine that Depomed has overpaid BLS, an
amount equal to such overpayment shall be credited to Depomed on the immediately
succeeding invoice rendered by BLS.

 


PRICE ADJUSTMENTS


 

8.12                           The Supply Prices in each of Schedules 8.1, 8.2,
8.4 and 8.5 may be increased or decreased effective on the first business day of
January in each year during the term, commencing in January 2007, as follows:

 

(a)                                  subject to subsection (b), each Supply
Price in each such Schedule may be increased by the percentage obtained by
multiplying the PPI Increase over the most recent period of twelve consecutive
months for which the PPI Increase is available by the PPI Multiplier
corresponding to such Supply Price set forth on each such Schedule; and

 

(b)                                 if BLS’s actual cost of manufacturing the
1000mg Product has decreased over the most recent period of twelve consecutive
months for which the PPI Increase is available, each such Supply Price shall not
be increased for the following calendar year, but shall be decreased by an
amount equal to the amount of that decrease in manufacturing cost.

 

For purposes of illustration of Section 8.12(a) only, with respect to a Supply
Price of $1.00, if the PPI Increase were 4.0% and the applicable PPI Multiplier
were 0.5, such Supply Price would be increased by 2.0%, from $1.00 to $1.02, and
that Supply Price, and the applicable schedule, would be amended accordingly.
Each other Supply Price, and each other applicable schedule, would be amended in
the same manner (subject to Section 8.12(b)). For the purposes of illustration
of Section 8.12(b) only, with respect to a Supply Price of $1.00, if BLS’s
actual cost of manufacturing the 1000mg Product has decreased by $0.005 per
tablet, such Supply Price would be decreased from $1.00 to $0.995, and that
Supply Price, and the applicable schedule, would be amended

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

accordingly. Each other Supply Price, and each other applicable schedule, would
be amended in the same manner. Any Supply Price adjusted pursuant to this
Section 8.12 shall be rounded to the nearest four decimal places.

 

8.13                           BLS shall notify Depomed on or before the last
business day of January in each year of the amount of any change in the Supply
Prices in each of Schedules 8.1, 8.2, 8.4 and 8.5, in accordance with
Section 8.12. If Depomed does not accept BLS’s assertion that there has been no
decrease in the manufacturing cost of the 1000mg Product over the immediately
preceding calendar year, Depomed shall within thirty (30) days of BLS’s notice
identify to BLS in writing any cost savings which, in Depomed’s view, BLS ought
to have realized over that calendar year, and BLS shall within thirty (30) days
thereafter explain why such savings were not realized. If Depomed does not
accept BLS’s explanation, and has reasonable grounds for believing that BLS has
enjoyed cost savings, Depomed may conduct an audit (using any of the “Big Four”
independent auditors free of a conflict of interest with respect to any such
audit, or any other auditor reasonably acceptable to BLS, in each case subject
to confidentiality restrictions) of BLS’s costs at Depomed’s own expense. Any
dispute unresolved by that audit shall be resolved in accordance with the
provisions of Section 29.8.

 


TAXES


 

8.14                           Depomed shall be responsible for all taxes
imposed by any governmental authority that are applicable to (i) Depomed’s
purchase of the 1000mg Product or 500mg Product from BLS (other than any taxes
payable by BLS pursuant to Section 7.5) or (ii) to the marketing of the 1000mg
Product in the Territory. BLS shall be responsible for all other taxes related
to the manufacture of the 1000mg Product by BLS, including income, payroll and
business licensing taxes.

 

8.15                           Depomed shall pay federal, state and local sales,
use and other taxes imposed on or with respect to the sale of 1000mg Product by
BLS for and to Depomed, if any.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


9.                                      RECORD KEEPING; AUDIT


 


RECORDS


 

9.1                                 For at least three years after the end of
each calendar quarter during the term of this Agreement, Depomed shall keep and
maintain accurate and complete records concerning Depomed Revenues, and the
gross sales and Net Sales of the 1000mg Product and of all deductions taken in
calculating Net Sales and Net Selling Price, except in the event of an ongoing
audit pursuant to Section 9.2, below, in which case such records shall be
preserved until the completion of such audit and final resolution of any
resulting dispute.

 


AUDIT


 

9.2                                 During the term of this Agreement and for a
period of at least three years thereafter, Depomed shall, at the request and
expense of BLS, permit an independent certified public accountant appointed by
BLS and reasonably acceptable to Depomed, during regular business hours, upon
reasonable notice, and no more than once per calendar year, to examine all
relevant records and documents in the possession or control of Depomed as may be
necessary to verify the Depomed Revenues, and the gross sales and Net Sales of
the 1000mg Product hereunder, as reported by Depomed to BLS during each of the
past twelve calendar quarters. The results of any such examination shall be made
available to both Parties and shall be subject to the obligations of
confidentiality contained in Article 23 hereof. The cost of such examination
shall be borne by BLS unless the result of such examination is the determination
that the amount payable by Depomed hereunder has been understated by at least
three percent for any calendar year, in which event Depomed shall bear the
reasonable cost of such examination.

 

9.3                                 Each of Depomed and BLS shall pay to the
other any amounts determined by the audit conducted pursuant to Section 9.1 to
be owing to the other, within thirty (30) days after the delivery of the audit
report.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


10.                               MODIFIED SPECIFICATIONS


 


CHANGES MANDATED BY GOVERNMENTAL AUTHORITY


 

10.1                           If BLS proposes to change the Specifications due
to a change in Applicable Laws or as mandated by a Governmental Authority (a
“Mandated Change”), BLS shall notify Depomed within the earlier of (i) not less
than one hundred twenty days prior to the proposed Mandated Change and (ii) the
date BLS becomes aware of the change in Applicable Laws or mandate by a
Governmental Authority necessitating such Mandated Change. To the extent such
Mandated Change makes it necessary for Depomed to amend any of its filings with
any Governmental Authority relating to the 1000mg Product, BLS shall cooperate
fully with Depomed and provide all necessary information relating to such change
in Specifications as may be required in such amended filings. BLS shall promptly
advise Depomed as to any lead-time or delivery time changes, Purchase Volume
Limitations or other terms which may result from a Mandated Change to the
Specifications, including but not limited to price adjustments necessary to
enable BLS to recover one-half of the costs it incurred for materials already
purchased by BLS expressly for Depomed, its Affiliates, Distributors,
sub-contractors or sublicensees and rendered unusable by Depomed, its Affiliates
or sublicensees due to a Mandated Change, and the Parties shall document such
changes in an amendment to this Agreement. BLS shall not be in breach of its
obligations hereunder to the extent that a Mandated Change prevents, impairs or
delays BLS’s performance hereunder (provided that a Mandated Change shall not
excuse any breach by BLS hereunder to the extent that such breach is not related
to a Mandated Change); provided, however, that Depomed shall be entitled to
engage an alternate manufacturer of 1000mg Product in accordance with the
provisions of Section 16.2(b) in the event that BLS fails to supply Depomed
1000mg Product that complies with any Mandated Change. For purposes of this
Agreement, a Mandated Change shall include such changes to the Specifications as
may be mandated by the FDA in connection with any approval of the Supplemental
NDA. Not later than thirty (30) days following approval of the Supplemental NDA,
the Parties shall agree upon complete, detailed product specifications
consistent with such approval, which specifications, as so agreed

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

upon, shall cover manufacturing, packaging, labelling and testing of packaged,
finished 1000mg Product (including samples) ready for commercial sale, and shall
be the Specifications for all purposes under this Agreement.

 


OTHER CHANGES


 

10.2                           If BLS proposes to change the Specifications for
any reason other than a Mandated Change, and such change would make it necessary
for Depomed to amend any of its filings with any Governmental Authority relating
to the 1000mg Product (an “Elective Change”), BLS shall notify Depomed at least
one hundred eighty days prior to the proposed Elective Change. Prior to
implementing any such Elective Change, BLS and Depomed shall meet in good faith
to determine a course of action, which shall be one of the following, as
reasonably acceptable to Depomed:  BLS shall either (i) continue to supply
Depomed for the term of this Agreement with 1000mg Product manufactured pursuant
to the Specifications in effect prior to the Elective Change, (ii) make
arrangements (including, without limitation, granting all applicable licenses)
to have a third party manufacture 1000mg Product for Depomed pursuant to the
Specifications in effect prior to the Elective Change or (iii) cooperate fully
with Depomed and provide all necessary information relating to such change in
Specifications as may be required in such amended filings and indemnify and hold
Depomed harmless for all reasonable expenses (including all clinical,
administrative and legal expenses) incurred by Depomed in amending such filings.

 


11.                               QUALITY CONTROL


 

11.1                           Prior to each shipment of 1000mg Product to
Depomed, BLS shall conduct or have conducted quality control testing of 1000mg
Product in accordance with the Specifications and such other BLS-approved
quality control testing procedures that are consistent with FDA cGMPs (the
“Testing Methods”). BLS shall retain or have retained accurate and complete
records pertaining to such testing. BLS shall notify Depomed in writing at least
thirty days prior to any proposed change in the Testing Methods and shall at its
own expense make any changes necessary to any CMC section or drug master file

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

relating to the 1000mg Product and provide Depomed a copy of the revised Testing
Methods within thirty days prior to implementation of the changes. Each shipment
of 1000mg Product hereunder shall be accompanied by a certificate of analysis
(“Certificate of Analysis”) for each lot of 1000mg Product therein, as well as
any other documentation required by any applicable laws or regulations.

 

11.2                           The Parties shall use commercially reasonable
efforts to agree upon and execute, within thirty (30) days after the Effective
Date, a quality agreement applicable to the 1000mg Product in form and substance
customary in the pharmaceutical industry (the “Quality Agreement”). Subsequent
to its execution, the Parties shall comply with their obligations under the
Quality Agreement.

 


12.                               FACILITY INSPECTION


 

12.1                           BLS shall permit no more than three (3) of
Depomed’s authorized representatives, during normal working hours and upon
reasonable prior notice to BLS but in no event less than twenty days prior
notice, to inspect that portion of all the facilities of BLS, it Affiliates or
any Contract Manufacturer (as defined in Section 15 below) utilized for the
manufacture, preparation, processing, storage or quality control of 1000mg
Product, together with all related manufacturing, batch and QA/QC records, no
more frequently than once per calendar year, except as provided below; provided,
however, that BLS shall make available or cause to be made available for
inspection all batch and QA/QC records upon reasonable advance notice from
Depomed from time to time, as reasonably requested by Depomed. BLS may remove or
expurgate from any such manufacturing, batch and QA/QC records any information
that is proprietary or confidential to BLS, including, without limitation, any
information relating to the process for manufacturing the 1000mg Product.
Depomed’s authorized representatives shall be accompanied by BLS personnel at
all times, shall comply with all applicable rules and regulations relating to
facility security, health and safety, and shall execute a written
confidentiality agreement with terms at least as restrictive as those set forth
in Section 23 below. Except as provided below, in no event shall any such
manufacturing audit exceed two days in duration.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Depomed shall ensure that its authorized representatives conduct each
manufacturing audit in such a manner as to minimize interference with the normal
and ordinary operation of BLS, its Affiliates or its Contract Manufacturer. In
the event that the manufacturing audit uncovers information that reasonably
demonstrates that the 1000mg Product is not being manufactured in accordance
with the Specifications (an “Inspection Failure”) or in the event of any
communication from the FDA that reasonably requires inspection by Depomed, then
Depomed shall have the right to schedule and execute one or more follow-up
inspections until the Inspection Failure is resolved. Except as expressly set
forth in this Section 12, neither Depomed nor its Affiliates, Distributors,
licensees or their respective employees or representatives shall have access to
BLS’s facilities or the facilities of any Contract Manufacturer engaged by BLS.

 


13.                               ACCEPTANCE AND REJECTION


 


ACCEPTANCE TESTING


 

13.1                           Depomed shall have a period of thirty days from
the date of receipt of each shipment of the 1000mg Product to test or cause to
be tested that 1000mg Product. Depomed or its designee shall have the right to
reject any shipment of 1000mg Product made to it under this Agreement that does
not conform with the Specifications when received by it at such destination when
tested in accordance with the Testing Methods. All shipments of 1000mg Product
shall be deemed accepted by Depomed unless BLS receives written notice of
rejection from Depomed within such thirty day period, describing the reasons for
the rejection in reasonable detail. Once a delivery of 1000mg Product is
accepted or deemed accepted hereunder, Depomed shall have no recourse against
BLS in the event 1000mg Product is subsequently deemed unsuitable for use for
any reason, except as provided in Section 22 (Indemnification) below.

 


DISCREPANT TEST RESULTS


 

13.2                           In the event of a discrepancy between BLS’s and
Depomed’s test results such that one Party’s results fall within the
Specifications and the other Party’s test results fall outside the
Specifications, the Parties shall cause an independent laboratory to review
records,

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

test data and to perform comparative tests and/or analyses on samples of the
alleged defective 1000mg Product. The independent laboratory’s results shall be
final and binding. Unless otherwise agreed to by the Parties in writing, the
costs associated with such testing and review shall be borne by the Party
against whom the independent laboratory rules.

 


CONFIRMATION


 

13.3                           After its receipt of a notice of rejection from
Depomed pursuant to Section 13.1 above, BLS shall notify Depomed as soon as
reasonably practical whether it accepts Depomed’s basis for rejection and
Depomed shall cooperate with BLS in determining whether such rejection was
necessary or justified. In the event that the Parties are unable to agree as to
whether a shipment of 1000mg Product delivered to Depomed by BLS or its Contract
Manufacturer hereunder meets the Specifications, such question shall be
submitted to an independent laboratory pursuant to Section 13.2 hereof.

 


RETURN OR DESTRUCTION OF REJECTED SHIPMENTS


 

13.4                           Depomed may not destroy any batch of 1000mg
Product until it receives written notification from BLS that BLS does not
dispute that the batch fails to meet the Specifications and that BLS does not
request return of 1000mg Product. Upon written authorization from BLS to do so,
Depomed shall promptly destroy the rejected batch of 1000mg Product in
accordance with Applicable Laws and provide BLS with written certification of
such destruction. BLS shall reimburse Depomed for the reasonable costs of such
destruction. Upon receipt of BLS’s request for return,  Depomed shall promptly
return the rejected batch of 1000mg Product to BLS at the expense of BLS.

 


REFUND; REPLACEMENT


 

13.5                           Depomed shall not be required to pay any invoice
with respect to any shipment of 1000mg Product properly rejected pursuant to
this Section 13. Notwithstanding the foregoing, Depomed shall be obligated to
pay in full for any rejected shipment of 1000mg Product that is subsequently
determined to meet the Specifications, and shall be entitled to retain or
receive and use the same, irrespective of whether Depomed has

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

already paid BLS for a replacement shipment. In the event that Depomed pays in
full for a shipment of 1000mg Product and subsequently properly rejects such
shipment in accordance with this Section 13, Depomed shall be entitled, upon
confirmation that such shipment failed to meet the Specifications in all
material respects, either (a) to a refund or credit equal to the purchase price
paid with respect to such rejected shipment, or (b) to require BLS to replace
such rejected shipment at no additional cost to Depomed. In the event Depomed
elects to require BLS to replace such rejected shipment, BLS shall deliver such
replacement within sixty days of its receipt of notice from Depomed of Depomed’s
election to receive such replacement. Depomed acknowledges and agrees that,
except for the indemnification obligations set forth in Section 22 below,
Depomed’s rights to a refund or credit for or to receive replacement of properly
rejected shipments of 1000mg Product hereunder shall be Depomed’s sole and
exclusive remedy, and BLS’s sole obligation, with respect to non-conforming
1000mg Product delivered hereunder.

 


EXCEPTIONS


 

13.6                           Depomed’s rights of rejection, return, refund and
replacement set forth herein shall not apply to any 1000mg Product that is
non-conforming due to damage (a) caused by Depomed, its Affiliates or
Distributors or their respective employees or agents, including but not limited
to, misuse, neglect, improper storage, transportation or use beyond any dating
provided or (b) which occurs subsequent to delivery of such 1000mg Product to
the carrier at the point of origin, including but not limited to any damage
caused thereafter by accident, fire or other hazard and BLS shall have no
liability or responsibility to Depomed with respect thereto.

 


14.                               SUPPLY OF 500MG PRODUCT


 

14.1                           During the period beginning on the Effective Date
and ending on December 31, 2006, BLS shall, if so requested by Depomed or a
sub-licensee of Depomed, supply Depomed with 500mg Product on the terms set
forth in this Article 14.

 

14.2                           Within thirty (30) days after the Effective Date,
Depomed shall deliver to BLS a non-binding supply forecast in whole multiples of
Batch Sizes covering the period beginning

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

on the Effective Date and ending on December 31, 2006 (the “Supply Period”) for
estimated quantities of 500mg Product, by SKU, including physician’s samples.

 

14.3                           During the Supply Period, Depomed may submit (not
more often than once per month) firm purchase orders for finished, packaged
500mg Product at least one hundred twenty (120) days prior to delivery dates
requested in such purchase orders. BLS shall use commercially reasonable efforts
to deliver the amount of 500mg Product specified in each such purchase order;
provided, however, that BLS shall be entitled to supply the requirements of
itself and its Affiliates for the Marketing of the 500mg Product in Canada prior
to supplying Depomed with 500mg Product. BLS shall inform Depomed within ten
(10) days after receipt of each purchase order whether it will supply to Depomed
the requested quantities of the 500mg Product. Each purchase order shall be in
whole multiples of the Batch Size for the 500mg Product. Purchase orders may be
delivered electronically or by other means, to such location as BLS shall
designate. In ordering or delivering Product, each of Depomed and BLS may use
its respective standard forms, provided that nothing in those forms shall be
construed to modify or amend the terms and conditions of this Agreement. In the
event of any conflict between the terms and conditions of any such form and the
terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control.

 

14.4                           BLS shall not be subject to any monetary or other
penalty for a failure to supply Depomed with 500mg Product under this
Article 14.

 

14.5                           500mg Product supplied to Depomed under this
Agreement shall conform to the specifications applicable to 500mg Product set
forth in the NDA relating to the 500mg Product.

 

14.6                           The supply price to Depomed per tablet (as
delivered in finished, packaged bottles of 100 or 500 tablets of the 500mg
Product) shall be as set out in U.S. dollars in Schedule 14.6. Depomed will
reimburse BLS for any agreed-upon expenses incurred by BLS in connection with
500mg Product labelling changes processed by BLS.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

14.7                           The delivery, acceptance, payment, record keeping
and quality assurance terms applicable to Depomed’s purchases of 1000mg Product
set forth in Article 7, Section 11.1 and Article 13 of this Agreement shall,
and, except as otherwise set forth in this Article 14, apply to Depomed’s
purchases of 500mg Product hereunder (except that references to the “1000mg
Product” shall be deemed to be references to the 500mg Product, and all
references to Specifications shall be deemed to be references to the
specifications described in Section 14.5 for purposes of this Agreement).

 


PACKAGING AND BATCH RELEASE SERVICES


 

14.8                           If requested by Depomed, BLS shall perform during
the Supply Period, those services necessary to provide final, finished 500mg
Product from bulk tablets manufactured for Depomed in Puerto Rico by a contract
manufacturer other than BLS or an Affiliate of BLS. Depomed shall pay BLS [***]
per tablet for performing such functions. The foregoing amount shall not be
applicable to quantities of 500mg Product supplied pursuant to the provisions of
Sections 14.1 through 14.7 of this Agreement. BLS shall perform such services at
BLS’s facility in Puerto Rico in a manner compliant with applicable FDA laws and
regulations. Such services shall be completed not later than ten (10) business
days following delivery to BLS’s batch release facility. Depomed will reimburse
BLS for any agreed-upon expenses incurred by BLS in connection with 500mg
Product labelling changes processed by BLS.

 


15.                               CONTRACT MANUFACTURERS


 

15.1                           Without limiting BLS’s responsibility under this
Agreement, BLS shall have the right at any time to satisfy its supply
obligations to Depomed hereunder either in whole or in part through arrangements
with Affiliates of BLS or third parties engaged by and under license from BLS to
perform services or supply facilities or goods in connection with the
manufacture or testing of 1000mg Product (each, a “Contract Manufacturer”). BLS
shall require that all such facilities comply with applicable manufacturing
standards and will give Depomed prior written notice of any such arrangement.
Further, it is understood that such Contract Manufacturers shall be subject to
inspection by Depomed’s authorized

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

representatives, in accordance with the terms of Section 12 above. It is
understood that use of a Contract Manufacturer shall not relieve BLS of its
obligations under Section 4.1. BLS agrees to give Depomed prompt written notice
of (a) the termination, or receipt or delivery of notice of termination, of any
third party supply agreement with a Contract Manufacturer or (b) any other event
or development related to any supply agreement with a Contract Manufacturer that
might adversely affect the ability of BLS to meet its obligations under this
Agreement.

 


16.                               INABILITY TO SUPPLY


 


NOTICE


 

16.1                           BLS shall notify Depomed if BLS is unable to
supply the quantity of 1000mg Product ordered by Depomed in any Purchase Order
delivered in accordance with Section 6.1 and 6.2 above: (a) within thirty days
after BLS’s receipt of that Purchase Order, (b) immediately upon becoming aware
of an event of force majeure (as defined in Section 28 below), or
(c) immediately upon becoming aware of any other event that would render BLS
unable to supply to Depomed the quantity of 1000mg Product that BLS is required
to supply hereunder.

 


DEPOMED’S RIGHTS ON BLS FAILURE TO SUPPLY


 

16.2                           In the event that (A) BLS shall deliver less than
[***] of the aggregate amount ordered of 1000mg Product ordered under purchase
orders conforming to the forecasting and purchase order requirements of
Article 5 and as to which BLS is obligated to supply in any period of six
(6) consecutive months and such failure to deliver is not cured by BLS within
thirty days following written notice by Depomed, or (B) within any twelve month
period BLS shall deliver quantities of 1000mg Product in amounts less than [***]
of the aggregate of the amounts ordered under purchase orders conforming to the
forecasting and purchase order requirements of Articles 5 and 6 for that twelve
month period and as to which BLS is obligated to supply, within sixty days’
written notice thereof from Depomed, Depomed shall have any or all of the
following rights:

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(a)                                  Depomed shall no longer be obligated to
purchase its requirements of 1000mg Product from BLS pursuant to this Agreement.

 

(b)                                 Depomed shall be entitled to grant to a
third party a sublicense of the rights granted to Depomed under the
Manufacturing Transfer Agreement, to manufacture and supply the 1000mg Product
for Marketing (but not for sale or other transfer to a party that is not an
Affiliate or Distributor of Depomed) by Depomed, its Affiliates and Distributors
in the Territory. In such event: (A) BLS shall provide to Depomed (or to a
sublicensee reasonably acceptable to BLS (it being understood that MOVA
Pharmaceutical Corporation (“MOVA”) is acceptable to BLS, and that BLS shall not
unreasonably withhold or delay its acceptance of any such sublicensee) at the
request of Depomed copies of all documentation that is reasonably necessary for
Depomed to manufacture or have manufactured 1000mg Product, and (B) BLS shall
provide technical assistance to Depomed (it being understood that MOVA is
acceptable to BLS, and that BLS shall not unreasonably withhold or delay its
acceptance of any such sublicensee) in the manufacture of the 1000mg Product in
conformity with the Specifications, in accordance with Section 21.1. All
documentation, technical assistance and other information is subject to the
provisions and limitations of Section 21.1 of this Agreement.

 

(c)                                  Depomed may terminate this Agreement with
respect to the 1000mg Product by giving written notice to BLS in accordance with
Section 27.

 

16.3                           The Parties shall discuss and endeavor to resolve
promptly and in good faith any concern of either Party over the availability of
1000mg Product within the Territory so as to avoid any interruption in supply of
1000mg Product within the Territory. Such discussions shall include senior
manufacturing, marketing and other management personnel of each Party. In the
event that either Party believes it to be in the best interests of both Parties,
as the licensor and licensee of the 1000mg Product in the Territory, to
designate and qualify an alternative Contract Manufacturer of the 1000mg
Product, each Party shall consider in good faith the views of the other Party as
to the advisability of engaging an alternative contract manufacturer. If agreed
after discussion between the Parties’

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

principal executive officers that an alternative contract manufacturer should be
designated and qualified, the Parties shall cooperate to ensure the transition
of 1000mg Product manufacturing to a Third Party in a manner that minimizes any
interruption of supply of 1000mg Product within the Territory.

 


17.                               MATERIAL SAFETY


 

17.1                           BLS shall provide Depomed, in writing, from time
to time, with all information currently known to it regarding handling
precautions, toxicity, and hazards with respect to 1000mg Product. In addition,
BLS shall provide Depomed with the appropriate Material Safety Data Sheet for
1000mg Product as may be in effect from time to time. Notwithstanding the
foregoing or anything in this Agreement to the contrary, Depomed is solely
responsible for (a) its use of all documentation provided by BLS, including
without limitation, use in any regulatory submission to the FDA or any other
regulatory agency inside or outside of the United States, (b) document control
and retention, (c) determining the suitability of any documentation provided by
BLS hereunder for use in any regulatory submission and (d) for all filings
necessary for maintaining Regulatory Approval.

 


18.                               MARKETING OF THE 1000MG PRODUCT; GLUMETZA
WEBSITE


 

18.1                           Provided that BLS is in compliance with its
supply obligations hereunder, Depomed shall cause the First Commercial Sale to
occur within 120 days after Regulatory Approval of the 1000mg Product.

 

18.2                           The Parties will cooperate in good faith to cause
traffic on any website dedicated to the 1000mg Product and/or the 500mg Product
incorporating the “Glumetza” trademark to be directed in the United States to a
Depomed-designated website and to be directed in Canada to a BLS-designated
website.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


19.                               REGULATORY AFFAIRS


 


REGULATORY RESPONSIBILITY


 

19.1                           During the term of this Agreement, Depomed shall
have full control and authority, with full responsibility over,
commercialization of 1000mg Product in the Territory, and all such activity
shall be undertaken at Depomed’s expense. Depomed will use commercially
reasonable efforts in undertaking investigations and actions required to
maintain appropriate governmental approvals to Market 1000mg Product in the
Territory.

 

19.2                           Except as otherwise provided in this Agreement,
Depomed shall bear responsibility for, and shall bear all costs related thereto,
to take such actions as may be necessary, in accordance with accepted business
practices and legal requirements, to obtain and maintain the authorization
and/or ability to Market the 1000mg Product in the Territory. The Parties
acknowledge and agree that, with respect to obtaining the authorization to
Market the 1000mg Product in the Territory, Depomed’s obligations are as set
forth in Article 2 of this Agreement. Notwithstanding the foregoing, Depomed
shall be entitled to allow any Regulatory Approval or other authorization to
Market the 1000mg Product to expire or lapse, and to discontinue Marketing the
1000mg Product, if, as a consequence of any changes to any applicable laws or
regulations, any Regulatory Authority requires any changes to the Marketing of
the 1000mg Product, the Manufacturing process for the 1000mg Product, or to the
1000mg Product specifications that Depomed does not want to make (each an
“Unforeseen Requirement”). If Depomed discontinues the Marketing of the 1000mg
Product as a result of an Unforeseen Requirement, BLS can terminate this
Agreement with respect to 1000mg Product, and itself Market the 1000mg Product
in the Territory, upon reimbursement to Depomed of all regulatory and other fees
associated with transfer of the 1000mg Product to Depomed.

 

19.3                           BLS shall bear responsibility for the CMC
section of the NDA relating to the 1000mg Product, and shall and shall bear all
costs related thereto, and shall take such actions as may be necessary in
connection therewith in order to maintain the authorization and/or ability to
Market the 1000mg Product in the Territory. BLS shall notify Depomed

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

promptly upon making any modifications to the CMC section of the NDA relating to
the 1000mg Product. BLS shall cooperate with Depomed to the extent necessary to
transfer responsibility for the CMC section of the of the NDA relating to the
1000mg Product in connection with Depomed’s exercise of its rights under
Section 16.2(b) with respect to the manufacturing of the 1000mg Product.

 

19.4                           Depomed shall have the responsibility, and shall
bear all costs related to, communications with any government agencies to
satisfy its requirements regarding the authorization and/or continued
authorization to Market the 1000mg Product in commercial quantities in the
Territory (other than in connection with the CMC section of the NDA relating to
the 1000mg Product, with respect to which BLS shall have such responsibility,
and shall bear all such costs). BLS shall promptly notify Depomed of any inquiry
or other communication that it receives from the FDA concerning the 1000mg
Product, other than any such inquiry or other communication relating only to the
CMC Section or any Drug Master File relating to the 1000mg Product. Depomed
shall handle all communications with the FDA concerning the 1000mg Product,
including but not limited to reporting adverse reactions and responding to any
inquiries concerning advertising or promotional materials, and shall provide
copies of all such communication to BLS. BLS, however shall be able to
communicate with such governmental agency regarding the 1000mg Product if:

 

(a)                                  Such communication is necessary to comply
with the terms of this Agreement or the requirements of any law, governmental
order or regulation;

 

(b)                                 BLS, if practical, made a request of such
agency to communicate with Depomed instead, and such agency refused such
request;

 

(c)                                  Such communication relates to the CMC
section of the NDA relating to the 1000mg Product, or to any Drug Master File
relating to the 1000mg Product; or

 

(d)                                 Such communication relates generally to the
BLS drug delivery technology incorporated within the 1000mg Product (and not
specifically to the 1000mg Product); provided, however, that before making any
communication under (a), (b) 

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

or (c) of this Section, BLS shall give Depomed notice as soon as possible of
BLS’s intention to make such communication, and Depomed shall be permitted to
accompany BLS, take part in any such communications and receive copies of all
such communications.

 

19.5                           Depomed shall be responsible for handling all
complaints from customers in the Territory relating to adverse reaction reports,
adverse events, and recall activities with respect the 1000mg Product. BLS shall
promptly notify Depomed of any such complaints received by BLS.

 


ADVERSE REACTION REPORTS


 

19.6                           During the Term of this Agreement, each of BLS
and Depomed shall promptly notify the other Party of all information required to
be reported to the FDA (or any other Regulatory Authority) coming into its
possession concerning side effects, injury, toxicity or sensitivity reaction
including unexpected increased incidence and severity thereof associated with
commercial or clinical uses, studies, investigations or tests (animal or human)
with the 1000mg Product or the 500mg Product, throughout the world, whether or
not determined to be attributable to the 1000mg Product or the 500mg Product
(“Adverse Reaction Reports”). Each Party shall transmit such adverse reaction
reports so that they are received by the other Party within three (3) business
days after receipt by the transmitting Party, or such other reporting period as
may be required by law. All such communications shall be held in confidence by
each Party and shall be subject to the terms of Article 23 hereof.

 


WITHDRAWAL OF REGULATORY APPROVAL


 

19.7                           Subject to the provisions of Section 19.2, the
Parties acknowledge and agree that “Cause” shall be deemed to exist pursuant to
Section 24.3 of this Agreement upon any breach of the provisions of this
Agreement by Depomed that results in the withdrawal of the Regulatory Approval
pertaining to 1000mg Product.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


20.                               LIMITED WARRANTIES; RECALL


 


REPRESENTATIONS AND WARRANTIES BY BLS


 

20.1                           BLS represents and warrants to Depomed that all
1000mg Product sold to Depomed shall, at the time of delivery to Depomed:

 

(a)                                  conform to the Specifications for 1000mg
Product in effect at the time of such delivery;

 

(b)                                 have been manufactured in accordance with
the Specifications and FDA cGMPs and all other Applicable Laws.

 

20.2                           BLS represents and warrants to Depomed that

 

(a)                                  BLS has not experienced any material
difficulties in manufacturing the 500mg Product in commercial quantities, and
has not experienced any material difficulty in obtaining active pharmaceutical
ingredient or other excipients or components necessary for the Manufacture and
packaging of the 500mg Product.

 

(b)                                 BLS has experienced no batch failures
following completion of the validation batches, in manufacturing commercial
product batches for either the Canadian or United States markets.

 

(c)                                  BLS has granted to Depomed under this
Agreement and the Manufacturing Transfer Agreement, collectively, all of the
rights under any Intellectual Property owned or controlled by BLS or its
Affiliates necessary for the Manufacture or Marketing of the 500mg Product in
the United States.

 

(d)                                 The formulation of the 500mg Product
reflected in the NDA for the 500mg Product is substantially similar to the
formulation of the 500mg Product originally submitted to the FDA on April 27,
2004 in connection with the Application for Regulatory Approval for the 500mg
Product.

 

(e)                                  BLS has taken no steps that could
reasonably be expected to affect the price that Depomed may charge for the 500
mg Product in the United States, including without

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

limitation by (i) disseminating materials to any potential purchaser of the 500
mg Product in the United States indicating a price for the 500 mg Product in the
United States applicable to wholesalers, distributors, retailers or government
agencies, or (ii) by making any commitment, or undertaking any obligation, to
sell the 500 mg Product to wholesalers, distributors, retailers or government
agencies in the United States for a specified price or prices.

 


MUTUAL REPRESENTATIONS AND WARRANTIES


 

20.3                           Each Party represents and warrants to the other
as follows:

 

(a)                                  it is a corporation (in the case of
Depomed), or a society with restricted liability (in the case of BLS) duly
organized and validly existing under the laws of the state of its organization;

 

(b)                                 it has the complete and unrestricted power
and right to enter into this Agreement and to perform its obligations hereunder;

 

(c)                                  this Agreement has been duly authorized,
executed and delivered by such Party and constitutes a legal, valid and binding
obligation of such Party enforceable against such Party in accordance with its
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent transfer, or
other similar laws affecting the rights and remedies of creditors generally and
by general principles of equity;

 

(d)                                 the execution, delivery and performance of
this Agreement by such Party does not conflict with any agreement, instrument or
understanding, oral or written, to which such Party is a party or by which such
Party may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having authority over such Party;

 

(e)                                  all consents, approvals and authorizations
from all governmental authorities or other third parties required to be obtained
by such Party in connection with the execution and delivery of this Agreement
have been obtained;

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(f)                                    no person or entity has or will have, as
a result of the transactions contemplated by this Agreement, any right, interest
or valid claim against or upon such Party for any commission, fee or other
compensation as a finder or broker because of any act by such Party or its
agents; and

 

(g)                                 it has not entered into any agreement with
any third party that is in conflict with the rights granted to the other
pursuant to this Agreement.

 

20.4                           EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
EACH OF DEPOMED AND BLS HEREBY DISCLAIMS ALL CONDITIONS, OTHER WARRANTIES AND
STATEMENTS IN RESPECT OF THE 1000MG PRODUCT OR THE 500MG PRODUCT, WHETHER
EXPRESS OR IMPLIED, BY STATUTE, CUSTOM OF THE TRADE OR OTHERWISE (INCLUDING,
WITHOUT LIMITATION, ANY SUCH CONDITION, WARRANTY OR STATEMENT RELATING TO THE
DESCRIPTION OR QUALITY OF THE EACH OF THE 1000MG PRODUCT AND THE 500MG PRODUCT,
ITS MERCHANTABILITY OR ITS FITNESS FOR A PARTICULAR PURPOSE OR USE UNDER ANY
CONDITIONS) AND ANY SUCH CONDITION, WARRANTY OR STATEMENT IS HEREBY DISCLAIMED
BY EACH OF DEPOMED AND BLS AND EXCLUDED

 


PRODUCT RECALL.


 

20.5                           In the event that any 1000mg Product should be
alleged or proven not to meet the Specifications, Depomed shall notify BLS
promptly, and both Parties shall cooperate fully regarding the investigation and
disposition of any such matter. If Depomed should deem it appropriate to recall
any 1000mg Product and such recall is due to any negligence or breach of
warranty by BLS, then BLS agrees, upon substantiation thereof, to bear all
reasonable direct costs associated with said recall, including refund of the
purchase price for such 1000mg Product and the actual cost of conducting the
recall in accordance with the recall guidelines of the applicable governmental
authority. Depomed shall in all events be responsible for conducting any such
recalls with respect to the 1000mg Product and shall maintain records of all
sales of 1000mg Product and customers

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

sufficient to adequately administer any such recall, for a period of five years
after expiration or termination of this Agreement.

 


21.                               TECHNOLOGY TRANSFER TO DEPOMED


 

21.1                           In fulfillment of the obligations of BLS under
Section 16.2(b), and at Depomed’s request upon reasonable notice, during normal
business hours, BLS shall provide not more than three (3) people who are in
BLS’s reasonable determination fully qualified with respect to and familiar with
the procedures and processes used in the Manufacture of the 1000mg Product, for
a cumulative period of not more than ten (10) business days each, to provide or
to cause to be provided to Depomed at the facilities of Depomed, its licensee or
its contract manufacturer, the assistance and Know-How required pursuant to
Section 16.2 to assist Depomed, it’s licensee or its contract manufacturer, in
the Manufacture of the 1000mg Product in the Territory and to observe and assist
at no cost to Depomed in the Manufacture by Depomed, at Depomed’s expense, of
three (3) pivotal batches of the 1000mg Product. BLS shall not be required to
update any dossiers or other files provided to Depomed as part of the assistance
to be provided to Depomed pursuant to this Article 21 beyond what is required to
put such dossiers or files in compliance with the then current Laws of the
Territory. The obligations of BLS to provide technical assistance under this
Section 21.1 shall expire two (2) years after Depomed’s first request for
documents or information under Section 16.2(b).

 


22.                               INDEMNIFICATION


 


BY BLS


 

22.1                           BLS shall defend, indemnify and hold Depomed and
its Affiliates and sublicensees, and each of their respective directors,
officers and employees, harmless from and against any and all third party
claims, suits or demands for liability, damages, losses, costs and expenses
(including the reasonable costs and expenses of attorneys and other
professionals) with respect to death or injury to person or damage to property
(collectively, “Claims”) arising from (a) the manufacture of the 1000mg Product
by BLS,

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

its Affiliates, sublicensees, distributors, or agents in a manner that does not
meet the Specifications, (b) a material breach of BLS’s representations and
warranties set forth in Article 20 or (c) BLS’s negligence or willful
misconduct, except to the extent such Claims arise out of any of the conditions
specified in Section 22.2 below.

 


BY DEPOMED


 

22.2                           Depomed shall defend, indemnify and hold BLS, its
Affiliates and their respective directors, officers and employees, harmless from
and against any and all Claims, arising out of (a) the use, handling, promotion,
marketing, or distribution of 1000mg Product by Depomed, its Affiliates,
sublicensees, distributors, or agents, (b) a material breach of Depomed’s
representations or warranties set forth in Article 20 or (c) Depomed’s
negligence or willful misconduct, except to the extent such Claims arise out of
any of the conditions specified in Section 22.1 above.

 


COSTS AND EXPENSES


 

22.3                           As the Parties intend complete indemnification,
all costs and expenses of enforcing any provision of this Section 22 shall also
be reimbursed by the indemnifying Party.

 


PROCEDURE


 

22.4                           A person or entity that intends to claim
indemnification under this Section 22 (an “Indemnitee”) shall promptly notify
the other Party (the “Indemnitor”) of any Claim in which the Indemnitee intends
to claim such indemnification, and the Indemnitor shall assume the defense
thereof whether or not such Claim is rightfully brought. The indemnity provided
for under this Section 22 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Indemnitor, which consent shall not be withheld or delayed unreasonably. The
Indemnitee, and its employees and agents, shall cooperate fully with the
Indemnitor and its legal representatives in the investigations and defense of
any Claim.

 

22.5                           EXCEPT FOR THE PARTIES’ INDEMNIFICATION
OBLIGATIONS PROVIDED FOR HEREIN, UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE
LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

DAMAGES, COSTS OR EXPENSES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOST
REVENUES AND/OR LOST SAVINGS), ARISING UNDER THIS AGREEMENT (OTHER THAN
ARTICLE 21 HEREOF), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, COSTS OR EXPENSES.

 


23.                               CONFIDENTIALITY


 

23.1                           Except as specifically authorized by this
Agreement, each Party shall, for the term of this Agreement and for five years
after the expiration or termination of this Agreement, keep confidential, not
disclose to others and use only for the purposes authorized herein all
Proprietary Information provided by the other under this Agreement; provided,
however, that the foregoing obligations of confidentiality shall not apply to
the extent that any such information is (i) already known to the recipient at
the time of disclosure as evidenced by its prior written records; (ii) published
or publicly known prior to or after disclosure other than through unauthorized
acts or omissions of the recipient; (iii) disclosed in good faith to the
recipient by a Third Party entitled to make such disclosure; or
(iv) independently developed by or on behalf of the recipient without recourse
to the disclosure herein as documented in writing. Notwithstanding the
aforesaid, the recipient may disclose Proprietary Information to
(i) governmental agencies as required by law, (ii) vendors and clinical
investigators having a need to know and as may be necessary for the recipient to
perform its obligations hereunder or (iii) to Third Parties with a need to know
such Proprietary Information in connection with a debt financing, equity
financing or other business arrangement, but only in each of the foregoing cases
if such disclosure to vendors, clinical investigators (where practicable) and
Third Parties other than governmental agencies is in accordance with a written
agreement imposing essentially the same obligation of confidentiality on such
Party as is imposed upon the recipient hereunder.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


24.                               TERM; TERMINATION


 


TERM


 

24.1                           The term of this Agreement shall commence on the
Effective Date and shall continue in effect until the expiration or termination
of the Manufacturing Transfer Agreement, unless terminated earlier as set forth
in Section 16.2 or this Section 24.

 

24.2                           Either Party may terminate this Agreement upon
180 days’ written notice to the other Party at any time on or after the [***]
anniversary of the date of Regulatory Approval of the 1000mg Product.

 

24.3                           At any time during the Term of this Agreement,
either BLS or Depomed may terminate this Agreement with respect to the 1000mg
Product, and BLS may terminate this Agreement with respect to the 500mg Product,
if the other Party is in material breach or default in the performance or
observance of any of the provisions of this Agreement applicable to it and
relating to the product in respect of which termination of this Agreement is
sought, and such breach or default is not cured within sixty days (or thirty
days in the case of failure to make royalty or other payments due hereunder)
after the giving of notice by the Party specifying such breach or default.

 


TERMINATION FOR CAUSE


 

24.4                           At any time prior to the expiration of this
Agreement, either Depomed or BLS may terminate this Agreement forthwith for
cause, as “Cause” is described below, by giving written notice to the other
Party. “Cause” for termination by one Party of this Agreement shall be deemed to
exist if, with respect to the other Party:

 

(a)                                  (i) a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
instituted by such Party, or such Party shall consent to the entry of any order
for relief in an involuntary case under any such law; (ii) a general assignment
for the benefit of creditors shall be made by such Party; (iii) such Party shall
consent to the appointment of or possession by a receiver, liquidation, trustee,
custodian, sequestrator or similar official of the

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

property of such Party or of any substantial part of its property; or (iv) such
Party shall adopt a directors resolution in furtherance of any of the foregoing
actions specified in this subparagraph (a); or

 

(b)                                 a decree or order for relief by a court of
competent jurisdiction shall be entered in respect of such Party in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, trustee,
sequestrator or other similar official of such Party to wind up or liquidate its
affairs, and any such decree or order shall remain unstayed or undischarged and
in effect for a period of sixty days.

 


TECHNOLOGY TRANSFER


 

24.5                           BLS may terminate this Agreement on one hundred
twenty (120) days’ notice in writing to Depomed on completion of the Technology
Transfer contemplated by Section 16.2(b).

 


SURVIVAL


 

24.6                           Notwithstanding any other provisions of this
Agreement, any liability or obligation of either Party to the other for acts or
omissions prior to the termination or expiration of this Agreement shall survive
the termination or expiration of this Agreement. Such termination or expiration
shall not relieve either Party from obligations that are expressly indicated to
survive termination or expiration of this Agreement, nor shall expiration or
termination of this Agreement relieve Depomed from its obligation to pay BLS
sums due in respect of the 1000mg or the 500mg Product shipped prior to
termination or expiration of this Agreement. In addition, upon termination of
this Agreement by BLS pursuant to Section 24.3 above for breach by Depomed,
Depomed shall, at BLS’s option, purchase from BLS at a purchase price equal to
the lowest price set out on Schedule 14.6 (for the 500mg Product) or
Schedule 8.1 (for the 1000mg Product) manufactured by or on behalf of BLS for
the purpose of satisfying purchase orders submitted by Depomed prior to the
effective date of termination. The Parties’ rights and obligations under
Articles 19 (so long as Depomed is Marketing the 1000mg Product in the
Territory), 22 and 23 shall survive termination or expiration of this Agreement.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


25.                               PUBLICITY


 

25.1                           Neither Party will originate any publicity, news
release, public comment or other public announcement, written or oral, whether
to the press, to stockholders, or otherwise, relating to this Agreement, without
the consent of the other Party, except for such announcement which, in
accordance with the advice of legal counsel to the Party making such
announcement, is required by law; provided, however, that each Party shall be
entitled to refer publicly to the relationship of the Parties reflected in this
Agreement (i.e., BLS as the developer and manufacturer of the 1000mg Product and
Depomed as the exclusive marketer and distributor of the 1000mg Product in the
Territory) in a manner that is not damaging to the business or reputation of the
other Party. Except as otherwise permitted pursuant to the immediately preceding
sentence, any Party making any announcement which is required by law will,
unless prohibited by law, give the other Party an opportunity to review the
form and content of such announcement and comment before it is made. Either
Party shall have the right to make such filings with governmental agencies,
including without limitation the United States Securities and Exchange
Commission, as to the contents and existence of this Agreement as it shall
reasonably deem necessary or appropriate. The Parties have agreed upon the
form and content of a joint press release to be issued by the Parties following
the execution of this Agreement.

 


26.                               ASSIGNABILITY


 


ASSIGNMENT


 

26.1                           This Agreement may be assigned by either Party to
an Affiliate or as part of the sale by either Party of all of its business of
which this Agreement may be a part without the consent of the other Party;
provided, however, that neither Party shall assign this Agreement to an
Affiliate that is not reasonably capable of performing all of its obligations
under this Agreement. Except as permitted by this Section 26.1, Depomed shall
not assign any rights licensed to BLS under this Agreement. BLS may assign,

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

sublicense, subcontract or delegate, to any Affiliate of BLS reasonably capable
of performing such obligations, all or part of the rights and obligations of BLS
under this Agreement, but in no event shall such assignment, sublicensing,
subcontracting or delegation be deemed to relieve BLS of its liabilities or
obligations to Depomed under this Agreement. This Agreement may not otherwise be
assigned by either Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.

 


LIABILITY


 

26.2                           No assignment permitted by this Article 26 shall
serve to release either Party from liability for the performance of its
obligations hereunder.

 


27.                               NOTICES


 


NOTICES


 

27.1                           All notifications, demands, approvals and
communications required to be made under this Agreement shall be given in
writing and shall be effective when either personally delivered or sent by
facsimile if followed by prepaid air express addressed as set forth below. The
Parties hereto shall have the right to notify each other of changes of address
during the Term of this Agreement.

 

if to BLS:

 

Biovail Laboratories International SRL

 

Chelston Park

Building 2, Collymore Rock

St. Michael BH1

Barbados, West Indies

Attention: Mr. Eugene Melnyk, President

Facsimile No.: (246) 437-7085

 

With a copy to:

 

Biovail Corporation

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

7150 Mississauga Road

Mississauga, Ontario

L5N 8M5

Attention: Vice President and Associate General Counsel

Facsimile: 905 286 3744

 

if to Depomed:

 

Depomed, Inc.

1360 O’Brien Drive

Menlo Park, California  94025

Attention:  President

Facsimile:  (650) 462-9991

 

With a copy to:

 

Heller Ehrman LLP

275 Middlefield Road

Menlo Park, California  94025

Attention:  Matthew Gosling

Facsimile:  (650) 324-0638

 


RECEIPT


 

27.2                           Any such notice mailed as aforesaid shall be
deemed to have been received by and given to the addressee on the date specified
on the notice of receipt and delivery evidenced to the sender.

 


28.                               FORCE MAJEURE


 


FORCE MAJEURE EVENT


 

28.1                           In the event of any failure or delay in the
performance by a Party of any provision of this Agreement due to acts beyond the
reasonable control of such Party (such as, for example, fire, explosion, strike
or other difficulty with workmen, shortage of transportation equipment,
accident, act of God, or compliance with or other action taken to carry out the
intent or purpose of any law or regulation), then such Party shall have such
additional

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

47

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

time to perform as shall be reasonably necessary under the circumstances. In the
event of such failure or delay, the affected Party will use its diligent
efforts, consistent with sound business judgment and to the extent permitted by
law, to correct such failure or delay as expeditiously as possible.

 


PERFORMANCE


 

28.2                           In the event that a Party is unable to perform by
a reason described in Section 28.1 above, its obligation to perform under the
affected provision of this Agreement shall be suspended during such time of
nonperformance.

 


29.                               MISCELLANEOUS


 


ENFORCEABILITY


 

29.1                           It is the desire and intent of the Parties that
the provisions of this Agreement shall be enforced to the extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement which substantially affects the commercial basis of this Agreement
shall be determined to be invalid or unenforceable, such provision shall be
amended as hereinafter provided to delete therefrom or revise the portion thus
determined to be invalid or unenforceable, such amendment to apply only with
respect to the operation of such provision of this Agreement in the particular
jurisdiction for which such determination is made. In such event, the Parties
agree to use reasonable efforts to agree on substitute provisions, which, while
valid, will achieve as closely as possible the same economic effects or
commercial basis as the invalid provisions, and this Agreement otherwise shall
continue in full force and effect. If the Parties cannot agree to such revision
within sixty days after such invalidity or unenforceability is established, the
matter may be submitted by either Party to arbitration as provided in this
Agreement to finalize such revision.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


ENTIRE AGREEMENT


 

29.2                           This Agreement and the Manufacturing Transfer
Agreement represent the entire agreement between the Parties concerning the
Manufacture and Marketing of the 1000mg Product in the Territory, and the supply
by BLS of the 500mg Product to Depomed (except as specifically noted herein) and
supersedes all prior or contemporaneous oral or written agreements of the
Parties. This agreement may be modified, amended or changed only by a written
instrument signed and delivered by the Parties, with clear intent to modify,
amend or change the provisions hereof.

 


WAIVER


 

29.3                           The waiver by a Party of any single default or
breach or succession of defaults or breaches by the other shall not deprive
either Party of any right under this Agreement arising out of any subsequent
default or breach.

 


GOVERNING LAW


 

29.4                           All matters affecting the interpretation,
validity, and performance of this Agreement shall be governed by the laws of the
State of New York without regard to that state’s conflict of laws rules or
principles.

 


INDEPENDENT CONTRACTORS


 

29.5                           Nothing in this Agreement authorizes either Party
to act as agent for the other Party as to any matter. The relationship between
BLS and Depomed is that of independent contractors.

 


COUNTERPARTS


 

29.6                           This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


INCONSISTENCY


 

29.7                           If there is any inconsistency between the
provisions of this Agreement and any other document passing between the Parties,
including, but not limited to purchase orders, the provisions of this Agreement
shall control and be determinative.

 


ARBITRATION


 

29.8                           Any and all disputes between the Parties relating
in any way to the entering into of this Agreement and/or the validity,
construction, meaning, enforceability, or performance of this Agreement or any
of its provisions, or the intent of the Parties in entering into this Agreement,
or any of its provisions arising under this Agreement shall be settled by
binding arbitration. Such arbitration shall be conducted at New York, New York,
in accordance with the rules then pertaining of the American Arbitration
Association with a panel of three arbitrators. Each Party shall select one
arbitrator and the two selected arbitrators shall select the third arbitrator.
If the two selected arbitrators cannot agree on a third arbitrator then the
American Arbitration Association shall select said arbitrator from the National
Panel of Arbitrators. Reasonable discovery as determined by the Arbitrators
shall apply to the arbitration proceeding. The law of the State of New York
shall apply to the arbitration proceedings. Judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. The
successful Party in such arbitration, in addition to all other relief provided,
shall be entitled to an award of all its reasonable costs and expenses including
attorney costs. Both Parties agree to waive, and the Arbitrators shall have no
right to award, punitive damages in connection with an arbitration proceeding
hereunder.

 

[signature page follows]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date and year first above written.

 

 

DEPOMED, INC.

 

 

 

 

 

By:

/s/ Carl A. Pelzel

 

Name:

Carl A. Pelzel

 

Title:

Executive Vice President & COO

 

 

 

 

 

BIOVAIL LABORATORIES

 

INTERNATIONAL SRL

 

 

 

 

 

By:

/s/ John A.R. McCleery

 

Name:

John A.R. McCleery

 

Title:

Vice President, General Manager

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT A

 

SPECIFICATIONS

 

Extended release formulation of metformin hydrochloride in the form of a 1000mg
tablet manufactured using BLS’s AQ formulation technology, packaged in bottles
of 90 or 500 (bottles of 21 in the case of samples) for distribution to the
trade, tested in accordance with, and complying with, the requirements of the
NDA, and including an approved product outsert containing approved product
labeling.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 1.27


Work Plan

 

1000mg Product Work Plan

Activity

 

Status/Timing

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 8.1


Supply Prices


Sales by Depomed

 

(as of the Effective Date and subject to adjustment in accordance with
Section 8.12)

 

Net Selling Price
per Tablet

 

Per tablet
Supply Price

 

PPI Multiplier

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 8.2


Supply Prices


Sales by Depomed’s Distributor

 

(as of the Effective Date and subject to adjustment in accordance with
Section 8.12)

 

Revenue from
3rd party /tablet

 

Per tablet
Supply Price

 

PPI Multiplier

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 8.4


Supply Prices


if no Valid Claim

 

(as of the Effective Date and subject to adjustment in accordance with
Section 8.12)

 

Net Selling Price
per Tablet

 

Per tablet
Supply Price

 

PPI Multiplier

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[ ***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 8.5


Supply Prices


for Samples

 

(as of the Effective Date and subject to adjustment in accordance with
Section 8.12)

 

Supply Price
per tablet

 

PPI Multiplier

[***]

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 8.8


Banking Information

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

Wire Transfer Instructions

 

 

 

Bank:

[***]

 

 

Address:

[***]

 

[***]

 

 

ABA No:

[***]

 

 

Account Name:

[***]

 

 

Account No:

[***]

 

 

Currency:

United States Dollars

 

 

Amount:

US$

 

 

Payment Details:

 

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 14.6

 

Supply Price of 500mg Product

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

--------------------------------------------------------------------------------